EXHIBIT 10.1

STARWOOD WAYPOINT RESIDENTIAL TRUST
EQUITY PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), dated as of February
[•], 2017 (the “Grant Date”), is made by and between Colony Starwood Homes, a
Maryland real estate investment trust (the “Company”), and [•] (the “Grantee”).

WHEREAS, the Company previously adopted the Starwood Waypoint Residential Trust
Equity Plan (the “Plan”), pursuant to which the Company may grant to the Grantee
restricted share units, the payment of which may be subject to performance
vesting and forfeiture conditions (“Performance Shares”);

WHEREAS, the Grantee is a natural person who is providing bona fide services to
the Company on the date of this Agreement; and

WHEREAS, the Company desires to grant to the Grantee the number of Performance
Shares provided for herein.

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.Grant of Performance Share Award

(a)Grant of Performance Shares. The Company hereby grants to the Grantee [•]
Performance Shares (subject to adjustment in accordance with Section 2(d)) on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan.

(b)Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and its representatives in respect of any questions arising under
the Plan or this Agreement.

Section 2.Terms and Conditions of Award

The grant of Performance Shares provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

(a)Restrictions. The Performance Shares, and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, prior to the lapse of
restrictions set forth in this Agreement applicable thereto, as set forth in
Section 2(d). The Board may in its discretion, cancel all or any portion of any
outstanding restrictions prior to the expiration of the periods provided under
Section 2(d).

 

--------------------------------------------------------------------------------

 

The date on which a Performance Share becomes vested and payable shall be
referred to herein as the “Vesting Date.”

(b)Form of Payment. Unless otherwise determined by the Committee at the time of
payment, each Performance Share granted hereunder shall represent the right to
receive one Share immediately following the Vesting Date (if any) with respect
to such Performance Share, as provided herein.

(c)Dividend/Distribution Equivalents. Additional Performance Shares shall be
credited to the Grantee’s account under this Agreement as of each date (a
“Dividend Date”) on which cash or non-cash dividends or distributions are paid
with respect to Shares underlying as yet unpaid Performance Shares, provided
that the record date with respect to such dividend or distribution occurs during
the period beginning on the Grant Date and ending on the Vesting Date of the
underlying Performance Shares. The number of additional Performance Shares to be
so credited to the Grantee’s account with respect to this Award as of any
Dividend Date shall equal the quotient obtained by dividing (i) the product of
(A) the number of the Performance Shares credited to such account on the record
date for such dividend or distribution and (B) the amount or value of the per
share dividend or distribution payable on such Dividend Date, by (ii) the Fair
Market Value of a Share as of such Dividend Date.  

(d)Lapse of Restrictions; Forfeiture.

(i)Performance Vesting – Three-Year Same Store Core NOI Absolute Growth. Except
as may otherwise be provided herein, the restrictions on transfer set forth in
Section 2(c) shall lapse on March 1, 2020 with respect to a number of
Performance Shares equal to the product of (A) one-third of the Performance
Shares credited to the Grantee’s account hereunder, and (B) the applicable “NOI
Growth Performance Factor,” subject to the Grantee continuing to provide service
to the Company as of such Vesting Date. For purposes of this Section 2(d)(ii):

(A)if the aggregate three-year Same Store Core NOI absolute growth of the
Company during the period from January 1, 2017 through December 31, 2019 (the
“Performance Period”) (the calculation of which shall be subject to approval by
the Compensation Committee of the Board) (“NOI Growth”) is less than 9%, the NOI
Growth Performance Factor shall be 0%;

(B)if NOI Growth equals 9%, the NOI Growth Performance Factor shall be 25%;

(C)if NOI Growth equals 12% (“NOI Growth Target Performance”), the NOI Growth
Performance Factor shall be 100%;

(D)if NOI Growth equals or exceeds 15% (“NOI Growth Maximum Performance”), the
NOI Growth Performance Factor shall be 175%;

(E)if NOI Growth is more than 9% but less than 12%, the NOI Growth Performance
Factor shall be determined by straight-line interpolation between 25% and 100%;
and

2

 

--------------------------------------------------------------------------------

 

(F)if NOI Growth is more than 12% but less than 15%, the NOI Growth Performance
Factor shall be determined by straight-line interpolation between 100% and 175%.

(ii)Performance Vesting – Three-Year Total Shareholder Return Relative to Index.
Except as may otherwise be provided herein, the restrictions on transfer set
forth in Section 2(c) shall lapse on March 1, 2020 with respect to a number of
Performance Shares equal to the product of (A) one-third of the Performance
Shares credited to the Grantee’s account hereunder, and (B) the applicable
“Index Shareholder Return Performance Factor,” subject to the Grantee continuing
to provide service to the Company as of such Vesting Date. For purposes of this
Section 2(d)(iii):

(A)if the total shareholder return of the Company during the Performance Period
(the calculation of which shall be subject to approval by the Compensation
Committee of the Board) (the “Shareholder Return”) is less than (1) the return
of the SNL US REIT Multifamily Index during the Performance Period (the “Index
Return”) minus (2) 600 basis points, the Index Shareholder Return Performance
Factor shall be 0%;

(B)if the Shareholder Return equals (1) the Index Return minus (2) 600 basis
points, the Index Shareholder Return Performance Factor shall be 25%;

(C)if the Shareholder Return equals the Index Return (“Index Shareholder Return
Target Performance”), the Index Shareholder Return Performance Factor shall be
100%;

(D)if the Shareholder Return equals or exceeds (1) the Index Return plus (2) 600
basis points (“Index Shareholder Return Maximum Performance”), the Index
Shareholder Return Performance Factor shall be 175%;

(E)if Shareholder Return is more than the Index Return minus 600 basis points
but less than Index Return, the Index Shareholder Return Performance Factor
shall be determined by straight-line interpolation between 25% and 100%; and

(F)if Shareholder Return is more than Index Return but less than the Index
Return plus 600 basis points, the Index Shareholder Return Performance Factor
shall be determined by straight-line interpolation between 100% and 175%.

(iii)Performance Vesting – Three-Year Absolute Total Shareholder Return. Except
as may otherwise be provided herein, the restrictions on transfer set forth in
Section 2(c) shall lapse on March 1, 2020 with respect to a number of
Performance Shares equal to the product of (A) one-third of the Performance
Shares credited to the Grantee’s account hereunder, and (B) the applicable
“Absolute Shareholder Return Performance Factor,” subject to the Grantee
continuing to provide service to the Company as of such Vesting Date. For
purposes of this Section 2(d)(iv):

3

 

--------------------------------------------------------------------------------

 

(A)if the Shareholder Return is less than 15%, the Absolute Shareholder Return
Performance Factor shall be 0%;

(B)if Shareholder Return equals 15%, the Absolute Shareholder Return Performance
Factor shall be 25%;

(C)if Shareholder Return equals 24% (the “Absolute Shareholder Return Target
Performance”), the Absolute Shareholder Return Performance Factor shall be 100%;

(D)if Shareholder Return equals or exceeds 33% (“Absolute Shareholder Return
Maximum Performance”), the Absolute Shareholder Return Performance Factor shall
be 175%;

(E)if Shareholder Return is more than 15% but less than 24%, the Absolute
Shareholder Return Performance Factor shall be determined by straight-line
interpolation between 25% and 100%; and

(F)if Shareholder Return is more than 24% but less than 33%, the Absolute
Shareholder Return Performance Factor shall be determined by straight-line
interpolation between 100% and 175%.

(iv)Notwithstanding the foregoing, if a Change of Control occurs, then any as
yet unvested Performance Shares credited to the Grantee’s account hereunder
shall become immediately vested, payable and free of transfer restrictions in
accordance with the following: (a) the shares that will vest as a result of the
NOI Growth Performance Factor and the Absolute Shareholder Return Performance
Factor shall be based upon the Company’s actual performance as of the Change of
Control relative to the respective performance levels set forth above, provided,
that such performance levels shall be pro rated according to that portion of the
Performance Period that will have elapsed as of the Change of Control (for
example, if the Change of Control were December 31 of the second year of the
Performance Period, the NOI Growth threshold performance would be 6%, the NOI
Growth Target Performance would be 8% and the NOI Growth Maximum Performance
would be 10%); (b) the shares that will vest as a result of the Index
Shareholder Return Performance Factor shall be based upon the Company’s actual
performance as of the consummation of the Change of Control relative to the
respective performance level set forth above; provided, further, that if such
Change of Control occurs prior to the expiration of the first year of the
Performance Period, then any as yet unvested performance-vesting Performance
Shares credited to the Grantee’s account hereunder shall become immediately
vested, payable and free of transfer restrictions at NOI Growth Target
Performance, Index Shareholder Return Target Performance and Absolute
Shareholder Return Target Performance levels, as applicable.  In each case, in
the event of vesting under such conditions, such payment shall be made or deemed
made immediately preceding and effective upon the occurrence of such Change of
Control.

(v)In addition, if the Grantee’s service is terminated by the Company without
Cause or by the Grantee for Good Reason, then any as yet unvested
performance-vesting

4

 

--------------------------------------------------------------------------------

 

Performance Shares credited to the Grantee’s account hereunder shall continue to
vest in accordance with the terms hereof from and after the Grantee’s
termination and shall become vested, payable and free of transfer restrictions
on the Vesting Date.

(vi)Upon termination of the Grantee’s service to the Company by the Company for
Cause or by the Grantee for any reason (other than upon a Change of Control and
termination for Good Reason as provided above), any as yet unvested Performance
Shares credited to the Grantee’s account hereunder shall be immediately
forfeited. In addition, any Performance Shares that do not become vested as a
result of failure to attain the performance levels set forth above shall
thereupon be forfeited. Such Performance Shares forfeited pursuant to this
Section 2(d) shall be transferred to, and reacquired by, the Company without
payment of any consideration by the Company, and neither the Grantee nor any of
the Grantee’s successors or assigns shall thereafter have any further rights or
interests in such Performance Shares.  

(vii)For purposes of this Agreement, “Cause” means: (A) any actions or omissions
by the Grantee representing a fraud or willful misconduct against the Company or
an Affiliate of the Company; (B) commission by the Grantee of any felony; (C)
any violation by the Grantee of any material written policy of the Company; (D)
any failure by the Grantee to perform or satisfy any of his or her duties or
obligations to the Company or any Affiliate of the Company or any grossly
negligent or reckless disregard of any such duties or obligations; or (E) any
failure by the Grantee to devote his or her full working-time and attention
(other than due to physical or mental incapacity or customary and reasonable
time off for vacations and holidays) to the performance of his or her duties to
the Company and its Affiliates, provided, however, that upon written notice from
the Company of a violation of clause (D) or (E), the Grantee shall be given 15
days from the delivery of such notice to cure such violation to the satisfaction
of the Company. For purposes of this Agreement, “Disability” means the inability
of the Grantee, as determined by the Company, to perform the essential functions
of his or her duties to the Company, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of six consecutive months.

(viii)For purposes of this Agreement, “Good Reason” means the occurrence of any
one or more of the following events without the Grantee’s prior written consent,
unless the Company fully corrects the circumstances constituting Good Reason
(provided such circumstances are capable of correction) as provided below: (A) a
material diminution in the Grantee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities; (B) a
material reduction of the Grantee’s base salary, as the same may be increased
from time to time; (C) a change in the geographic location of offices of the
Company in Scottsdale, Arizona by more than 25 miles from its existing location;
or (D) the Company’s material breach of this Agreement. Notwithstanding the
foregoing, the Grantee will not be deemed to have resigned for Good Reason
unless: (A) the Grantee provides the Company with written notice setting forth
in reasonable detail the facts and circumstances claimed to constitute Good
Reason within 60 days after the date of the occurrence of any event that the
Grantee knows or should reasonably have known to constitute Good Reason; (B) the

5

 

--------------------------------------------------------------------------------

 

Company fails to cure such acts or omissions within 30 days following its
receipt of such notice; and (C) the effective date of the Grantee’s termination
for Good Reason occurs no later than 60 days after the expiration of the
Company’s cure period.

(ix)The Company and the Grantee acknowledge that the vesting of the Performance
Shares may be subject to acceleration under certain circumstances in accordance
with any employment agreement between the Grantee and the Company or its
affiliates from time to time.

(e)Settlement of Performance Shares. Performance Shares which vest as provided
under Section 2(d) shall be paid to the Grantee in a lump sum promptly, but in
no event later than 30 days, following the Vesting Date.

In the event that Shares are to be issued upon any lapse of restrictions
relating to the Performance Shares, the Company shall issue to the Grantee such
Shares in book-entry form.

Notwithstanding anything herein to the contrary, no distribution hereunder shall
be made to the Grantee during the six (6)-month period following the Grantee’s
“separation from service” to the extent that the Company determines that paying
such amounts at the time set forth in this Section 2 would be a prohibited
distribution under Code Section 409A(a)(2)(B)(i). If the payment of any such
amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of Grantee’s death), the
Company shall pay the Grantee the cumulative amounts that would have otherwise
been payable to the Grantee during such period. For purposes of Section 409A of
the Code, any right to a series of payments pursuant to this Agreement shall be
treated as a right to a series of separate payments.

(f)Tax Withholding. The Company shall be entitled to withhold in cash, shares or
deduction from other compensation payable to the Grantee any sums required by
federal, state or local tax law to be withheld with respect to the grant,
vesting, distribution and/or payment of the Award.

In satisfaction of the foregoing requirement, Grantee may, to the extent
permitted by Section 409A of the Code, including Treas. Reg. Section
1.409A-3(j)(4)(vi), elect to effect a broker-assisted net settlement transaction
with respect to the Shares issuable under the Award, or have the Company
withhold Shares otherwise issuable under the Award, having a Fair Market Value
equal to the sums required to be withheld. Notwithstanding the foregoing, to the
extent that any Federal Insurance Contributions Act tax withholding obligations
arise in connection with the Award, the Company shall withhold Shares otherwise
issuable under the Award (including through a broker-assisted net settlement
transaction) having a Fair Market Value equal to the sums required to be
withheld in satisfaction of such withholding obligations and shall, to the
extent necessary, accelerate the payment of a portion of the Award sufficient to
satisfy (but not in excess of) such tax withholding obligations and any tax
withholding obligations associated with any such accelerated payment.

6

 

--------------------------------------------------------------------------------

 

Subject to the following sentence, the number of Shares which shall be so
withheld in order to satisfy Grantee’s federal, state and local withholding
liabilities with respect to the grant, vesting, distribution and/or payment of
the Award shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state
and local tax purposes that are applicable to such supplemental taxable income.

Section 3.Miscellaneous

(a)Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to the General
Counsel of the Company at the principal office of the Company and, in the case
of the Grantee, at the address most recently on file with the Company.

(b)No Right to Continued Service. Nothing in the Plan or in this Agreement shall
confer upon the Grantee any right to continue in the service of the Company.

(c)Bound by Plan. By signing this Agreement, the Grantee acknowledges that the
Grantee has received a copy of the Plan and has had an opportunity to review the
Plan and has agreed to be bound with respect to all the terms and provisions of
the Plan.

(d)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the Grantee’s successors and assigns.

(e)Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f)Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(g)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h)Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Maryland.

(i)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the [•] day of February, 2017.

COLONY STARWOOD HOMES

By:
Name:  Frederick C. Tuomi
Title:    Chief Executive Officer

GRANTEE


Name:  [•]

8

 